SteveNS, J.
(specially concurring). Upon the alleged error of the court in refusing over the objection of the accused to use the jury box from which to draw the special venire, my views are fully stated in the opinion delivered by me in Simmons v. State, 109 Miss. 605, 68 So. 913. If the .trial court erred in the method of drawing the special venire, it yet remains that the accused accepted twelve competent, fair, and impartial jurors in this case, not one of whom is challenged for cause. It was said in the Simmons Case that:
“Conceding that the list of jurors was made up altogether from residents of beat 1, we are constrained to hold that the verdict and judgment of conviction must be upheld, in the absence of a showing on the part of the appellant that he has been materially hurt, damaged, or prejudiced in any of his rights. The twelve men impaneled were admittedly qualified jurors, fair and impartial in this particular case.- Not one of them is challenged for cause. The only objection raised to the jury was by motion to quash the entire venire because of the alleged failure on the part of the board of supervisors to comply with section 2688 of the Code. Section 2718 of the Code provides that our jury laws are directory, and this section, in. the absence of a showing that appellant has in fact been injured by the overruling of the motion to quash the venire, cures any alleged error of the board of supervisors or the court below in the ‘listing, drawing, summoning, and ; g of the jury in question’ ” — citing Lewis v. *250State, 91 Miss. 505, 45 So. 360; Cook v. State, 90 Miss. 137, 43 So. 618.
The case of Walford v. State, 106 Miss. 19, 63 So. 316, quoted from in the Simmons Case, is also in point. In moving to quash the venire, counsel for the defendant in the court below was partly renewing the same objection, which he interposed at the time the court refused to draw the jury from the jury box and directed the sheriff to summon a special venire. This motion to quash was initiated by the defendant’s own counsel in the absence of • the accused, and might have been renewed by counsel when the prisoner was brought into the courtroom. The ruling of the court was not altered, modified, or reversed in the absence of.'the accused. More than this, the defendant at that time had not been put in jeopardy, and when the trial did begin, the accused, without further objection, permitted the state to select from the special venire twqlve jurors and tender them to the defendant and the defendant proceeded to accept without objection twelve competent jurors, and these twelve fair and impartial men sat in judgment upon the facts and solemnly returned a verdict of guilty. Why, then, should the case be reversed? If these honest, fair, and impartial jurors, accepted by the defendant, without exhausting his peremptory challenges, have heard the case once, why remand the case in order that twelve other fair and impartial jurors may do the work over again? Not one of them, as said in the Simmons Case, “was challenged for cause or shown to have any opportunity to prejudge the cause of appellant.” If there was error, it was not material or reversible error, as it affirmatively appears that the accused was tried by an impartial jury of his peers.